DETAILED ACTION
Response to Applicant’s arguments filed 03/22/2022 with respect to pending claims 1-20. Claims 1 and 11 are amended. Note: Claim 20 somehow ended up off the claims list. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.

Allowable Subject Matter
Claims 1-10 are allowed. For claim 1, Zheng doesn’t explicitly teach receiving a new trajectory having an unknown transport mode, comparing the trajectory to said training set to determine a transport mode for that trajectory.
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
List of cited references
US-2009/0216704 A1
Zheng et al. 
08-2009
US-2016/0327397 A1
Cordova et al.
10-2016
US-2011/0208425 A1
Zheng’425
08-2011


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being un-patentable over Zheng (2009/0216704) in view of Zheng’425 (2011/0208425).

Regarding claim 1, Zheng discloses – creating a training set [0023-0025] comprising determining a trajectory segment for a user, said trajectory segment comprising a sequence of timestamped locations [0031, 0039], determining a transport mode for said user [0009, 0046-0049] storing said trajectory segment and transport mode in said training set [0023], determining a transport mode [0009,0020-0021]. 

 Zheng teaches tagging the GPS data formed into segments and inferring a mode of transport and automatically determining transportation modes from raw GPS data, including multiple transportation modes in a single trip, and detecting transitions between modes.  In one example implementation, this is accomplished via a change point-based segmentation method, an inference model, and a post-processing algorithm. [0019-0021]
Zheng doesn’t explicitly teach - determining a stay segment for a user, said stay segment comprising a first sequence of timestamped locations and further comprising a radius and time period: determining a trajectory segment for a user, said trajectory segment comprising a second sequence of timestamped locations, said trajectory segment being determined as a movement outside said radius and time period.
In an analogous art, Zheng’425 teaches – a location correlation service identifies trajectories and extracts stay points from the trajectories. Each stay point represents a geographical region where the individual user stayed over a time threshold within a distance threshold. Abstract, paragraphs [0007, 0033, 0040, 0053-0054, 0068-0069] and Figs. 3-5.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used Zheng methods of inferring a transport mode from segmented GPS data and determining change points from the data with the Zheng’425 techniques of calculating the stay points. The modification of Zheng with Zheng’425 would have 

Regarding claim 12, Zheng discloses receiving said sequence of timestamped locations for said user and determining a plurality of segments of said sequence, each of said plurality of segments representing a different transportation mode. (Once segmented, a feature extraction mechanism extracts various features from each segment and sends these features to an inference model to learn a user's transportation mode or modes)  [0025, 0031], Table 1 and Figs. 3-5.

Regarding claim 13, Zheng discloses determining a first transportation mode for a first trajectory segment of said sequence. [0034, 0049-0050] and Figs. 3 & 6.

Regarding claim 18, Zheng discloses identifying a first trajectory segment within said plurality of segments by identifying a first transportation mode change point and a second transportation mode change point. (detecting transitions between modes accomplished via a change point-based segmentation method,) [0019, 0038] and Fig. 5.

Regarding claim 19, Zheng discloses a bus stop; a train station; a parking lot; or a taxi drop off point. (train stations) [0029-0030] and Table-1.

Regarding claim 20, Zheng discloses walking; riding a bus; riding a car; riding a taxi; riding a train; rising a ferry; and bicycling. [0029-0030]

Response to Arguments
Applicant's arguments, filed 03/22/2022 with respect to pending claims 1-20 have been fully considered. 
Applicant asserts that the amended portions presented regarding determining the stay points is not taught in the cited prior art. Examiner understands Zheng’425 to identify trajectories representing trips of the individual user and extracts stay points from the trajectories. Each stay point represents a geographical region where the individual user stayed over a time threshold within a distance threshold. A location history is formulated for the individual user based on a sequence of the extracted stay points to identify locations.  This would have improved on the Zheng application in that the stored trajectory data could also be used for calculating the stay points where the user stayed over a time threshold within a distance threshold. Abstract, paragraphs [0007, 0033, 0040, 0053-0054, 0068-0069] and Figs. 3-5.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).